PER CURIAM: *
IT IS ORDERED that the Appellee’s unopposed motion to vacate the sentence is GRANTED.
IT IS FURTHER ORDERED that the Appellee’s unopposed motion to remand the case to the United States District Court for the Western District of Texas, El Paso Division for resentencing is GRANTED.
IT IS FURTHER ORDERED that the Appellee’s unopposed alternative motion to extend time to file the Appellee’s brief until fourteen (14) days from the Court’s denial of the Appellee’s motion to vacate and remand is DENIED as unnecessary.

 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.